DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings 3/13/2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-9 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535).
Alain teaches  a product for aircraft interior components (title) comprising a central core (herein understood to read on the claimed substrate layer) formed of a honeycomb type panel (1) provided with a pre-impregnated resin fabric layer (2-herein understood to read on the claimed adhesive layer of claim 7). A face of the honeycomb type panel is covered with a thin log veneer (301-herien understood to read on the claimed veneer layer). An aluminum film (303-herein understood to read on the claimed thermally conductive layer) is interposed between the thin log veneer and the resin fabric layer. The aluminum film is integrated on one of faces of the thin log veneer by an adhesive layer (302-hrerein understood to read on the adhesive layer of claim 12) i.e. phenolic resin layer.
Alain does not teach the aluminum film layer could comprise 2 or more layers of aluminum foil.  However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04).  Thus, it would have been obvious to the skilled artisan at the time of filing to duplicate the aluminum foil in the laminate of Alain.
With regards to claim 4, Alain teaches a honeycomb substrate.
With regards to claim 5, the fabric layer and the core is understood to read on the claimed substrate layer and is understood to read on the claimed composite product.
With regards to claim 9, the log veneer is understood to read on the claimed veneer ‘cut from natural lumber”).
Alain is relied upon as above, but does not teach a transparent coating should be applied to the veneer. However, Nolte teaches clearcoat coating are often applied to wood veneer in order to improve their appearance, provide protection and function on improving fire protection (0003).  Specifically, Nolte teaches a clear coat including an intumescent material (0015) to provide improved fire protection.  Thu, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the clearcoat of Nolte including an intumescent material to the veneer of Alain in order to improve appearance, scratch resistance, and fire resistance.
Alain is relied upon as above but does not teach one or more individual layers of the laminate should be compliant with an OSU 65/65 of heat release test.  However, Maas teaches materials utilized for aircraft interior should be able to meet the requires of various industrial test, including the heat release test OSU 65/65 (0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize materials for each of the laminate layers of Alain which comply with the OSU65/65 rate.  The motivation for doing so would have been that Maas discloses such a practice is typical in the aircraft industry.
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535), as applied to claims above, and further in view of Hussain et al (US 2018/0281357) or Booth et al (US 8,083,878)
Alain is relied upon as above but does not teach the veneer layer may be treated with a fire retardant.  However, Hussain teaches fire retardant may be used to treat a veneer of an aircraft interior component (0008).  Similarly, Booth teaches fire retardant chemical may be applied to wood veneers (see Background of the Invention).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use a fire-retardant veneer in the laminate of Alain in order to improve the fire resistance of said laminate.
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535), as applied to claims above, and further in view of Hussain et al (US 2018/0281357).
Alain is relied upon as above but does not teach the veneer may be fabricated from a mixture including raw wood product and a binder.  However, Hussain teaches that the veneer may comprise wood composite (0003) which comprise one or more natural wood(s) and/or synthetic materials (0020).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a veneer comprising natural wood and binder as the veneer layer of Alain’s laminate.  The motivation for doing so would have been that Hussain teaches such wood composites may be used as veneer materials in aircraft interior composites.

Claim(s) 1, 3, 4, 6-9 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of (a) Nolte (US 2012/0135258), (b) Ding et al (US 2018/0272648), and (c) Maas et al (US 2013/0280535).
Alain teaches  a product for aircraft interior components (title) comprising a central core (herein understood to read on the claimed substrate layer) formed of a honeycomb type panel (1) provided with a pre-impregnated resin fabric layer (2-herein understood to read on the claimed adhesive layer of claim 7). A face of the honeycomb type panel is covered with a thin log veneer (301-herien understood to read on the claimed veneer layer). An aluminum film (303-herein understood to read on the claimed thermally conductive layer) is interposed between the thin log veneer and the resin fabric layer. The aluminum film is integrated on one of faces of the thin log veneer by an adhesive layer (302-hrerein understood to read on the adhesive layer of claim 12) i.e. phenolic resin layer.
Alain does not teach the aluminum film layer could comprise 2 or more layers of aluminum foil.  However, Ding teaches a veneer panel with a thin thermally conductive layer (abstract).  Ding further teaches the thermally conductive layer may comprise more than one layer of metals such as aluminum (0028).  Thus, it would have been obvious to the skilled artisan at the time the invention was filed to utilize 2 aluminum layers in place of the single layer disclosed in Alain.  The motivation for doing so would have been that Ding teaches such multi-layer metal films are functionally equivalent to single layer conductive films.
With regards to claim 4, Alain teaches a honeycomb substrate.
With regards to claim 5, the fabric layer and the core is understood to read on the claimed substrate layer and is understood to read on the claimed composite product.
With regards to claim 9, the log veneer is understood to read on the claimed veneer ‘cut from natural lumber”).
Alain is relied upon as above, but does not teach a transparent coating should be applied to the veneer. However, Nolte teaches clearcoat coating are often applied to wood veneer in order to improve their appearance, provide protection and function on improving fire protection (0003).  Specifically, Nolte teaches a clear coat including an intumescent material (0015) to provide improved fire protection.  Thu, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the clearcoat of Nolte including an intumescent material to the veneer of Alain in order to improve appearance, scratch resistance, and fire resistance.
Alain is relied upon as above but does not teach one or more individual layers of the laminate should be compliant with an OSU 65/65 of heat release test.  However, Maas teaches materials utilized for aircraft interior should be able to meet the requires of various industrial test, including the heat release test OSU 65/65 (0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize materials for each of the laminate layers of Alain which comply with the OSU65/65 rate.  The motivation for doing so would have been that Maas discloses such a practice is typical in the aircraft industry.
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of (a) Nolte (US 2012/0135258), (b) Ding et al (US 2018/0272648), and (c) Maas et al (US 2013/0280535), as applied to claims above, and further in view of Hussain et al (US 2018/0281357) or Booth et al (US 8,083,878)
Alain is relied upon as above but does not teach the veneer layer may be treated with a fire retardant.  However, Hussain teaches fire retardant may be used to treat a veneer of an aircraft interior component (0008).  Similarly, Booth teaches fire retardant chemical may be applied to wood veneers (see Background of the Invention).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use a fire-retardant veneer in the laminate of Alain in order to improve the fire resistance of said laminate.
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of (a) Nolte (US 2012/0135258), (b) Ding et al (US 2018/0272648), and (c) Maas et al (US 2013/0280535), as applied to claims above, and further in view of Hussain et al (US 2018/0281357).
Alain is relied upon as above but does not teach the veneer may be fabricated from a mixture including raw wood product and a binder.  However, Hussain teaches that the veneer may comprise wood composite (0003) which comprise one or more natural wood(s) and/or synthetic materials (0020).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a veneer comprising natural wood and binder as the veneer layer of Alain’s laminate.  The motivation for doing so would have been that Hussain teaches such wood composites may be used as veneer materials in aircraft interior composites.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are moot in view of the new grounds of rejections.  Specifically, applicant argues Alin discloses a single aluminum film interposed between the wood veneer and impregnated fabric layer.  Said argument is noted but the claims remain rejected based upon the new grounds of rejection detailed herein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eastman et al (US 2018/0280741) teaches a heat resistant layer for aircraft interiors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649